UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7298



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CATALINO BENITEZ-VALLEJO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-99-121, CA-00-1061-1)


Submitted:   March 20, 2003                 Decided:   March 25, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Catalino Benitez-Vallejo, Appellant Pro Se. Steven Hale Levin,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Catalino Benitez-Vallejo seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We   have   independently   reviewed   the   record   and   conclude   that

Benitez-Vallejo has not made a substantial showing of the denial of

a constitutional right.     See Miller-El v. Cockrell, 123 S.Ct. 1029

(U.S. Feb. 25, 2003).        Accordingly, we deny a certificate of

appealability and dismiss the appeal.          See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                DISMISSED




                                   2